John Matthew Woodlin v. State of Maryland, No. 107, September Term 2021, filed May
31, 2022. Opinion by Friedman, J.
HEADNOTES:
CRIMINAL LAW — EVIDENCE — OTHER SEXUALLY ASSAULTIVE BEHAVIOR
— BALANCING PROBATIVE VALUE AND PREJUDICIAL EFFECT
When determining whether “[t]he probative value of the evidence is not substantially
outweighed by the danger of unfair prejudice” under CJ § 10-923(e)(4), courts must
consider whether and how similar the two instances of sexually assaultive behavior actually
are. The more similar the prior sexually assaultive behavior is to the charged offense, the
more probative of propensity it is, and the less unfairly prejudicial. Conversely, the more
dissimilar the prior sexually assaultive behavior is to the charged offense, the less probative
of propensity it is, and the more unfairly prejudicial.
CRIMINAL LAW — EVIDENCE — OTHER SEXUALLY ASSAULTIVE BEHAVIOR
— BALANCING PROBATIVE VALUE AND PREJUDICIAL EFFECT
While the precise contours of how much evidence of prior sexually assaultive behavior
should be admitted must be decided on a case-by-case basis by circuit courts, it is
insufficient merely to admit the fact of the prior conviction. Instead, circuit courts must
admit sufficient factual detail of the prior sexually assaultive behavior to allow the jurors
to compare and contrast the current allegations with the prior sexually assaultive behavior
to determine for themselves whether and to what extent the prior sexually assaultive
behavior is probative—or not—as to whether the defendant committed the act for which
they are on trial.
Circuit Court for Wicomico County
Case No. C-22-CR-19-000613
                                                                                                  REPORTED

                                                                                    IN THE COURT OF SPECIAL APPEALS

                                                                                                OF MARYLAND


                                                                                                    No. 107

                                                                                             September Term, 2021

                                                                                   ______________________________________


                                                                                         JOHN MATTHEW WOODLIN

                                                                                                       v.

                                                                                            STATE OF MARYLAND

                                                                                   ______________________________________

                                                                                        Friedman,
                                                                                        Shaw,
                                                                                        Wilner, Alan M.
                                                                                          (Senior Judge, Specially Assigned),


                                                                                                     JJ.
                                                                                   ______________________________________

                                                                                            Opinion by Friedman, J.
                                                                                   ______________________________________


                                                                                        Filed: May 31, 2022
 Pursuant to Maryland Uniform Electronic Legal
Materials Act
(§§ 10-1601 et seq. of the State Government Article) this document is authentic.




                     2022-06-02 16:25-04:00




Suzanne C. Johnson, Clerk
       This case concerns the application of Section 10-923 of the Courts Article of the

Maryland Code, a new evidentiary statute enacted by the Maryland General Assembly to

permit, in certain circumstances, the admissibility of evidence of prior sexually assaultive

behavior in the prosecution of sex crimes.

       John Woodlin was convicted of child sexual abuse and related sexual offenses

arising from a 2019 incident involving his then eleven-year-old grandson, A.H.1 Although

evidence against Woodlin included testimony from A.H. and other family members, a

critical piece of the State’s case, and the focus of this appeal, was evidence of Woodlin’s

2010 conviction for another sexual assault. The arguments before us on appeal are

two-fold: first, that the allegations of the 2010 conviction are so dissimilar from those of

the 2019 incident that they ought not be admissible; and second, that the evidence that the

State used to prove Woodlin’s 2010 conviction was too “salacious” to be admissible. In

addition to disputing each of these arguments on their merits, the State also argues that

Woodlin waived the latter complaint by not raising it at trial.

       As to Woodlin’s first argument—that his 2010 conviction was too dissimilar to be

admissible—we will hold that while there were both similarities and dissimilarities

between the two offenses, the motions court did not abuse its discretion in admitting

evidence of the prior sexual assault. As to Woodlin’s second argument—that once the 2010

conviction was determined to be generally admissible, the evidence that the State actually



       1
         To protect the privacy of the minor victim in this case, the initials “A.H.” have
been chosen at random. Neither A.H.’s given name, nor his surname, begins with these
letters.
introduced was too “salacious” to be admissible—we will hold that Woodlin waived this

argument by failing to preserve it below. Nevertheless, we will provide some comment to

explain our view that the General Assembly did not intend to allow the admissibility of

only a mere “bare-bone[s]” reporting of the prior sexually assaultive behavior, but to allow

the admission of sufficient evidence from which jurors can reasonably compare and

contrast the current allegations to the prior. We, therefore, affirm Woodlin’s convictions.

                                           FACTS

       On September 13, 2019, Woodlin spent the night at the home of his daughter and

her family, including Woodlin’s eleven-year-old grandson, A.H. After everyone went to

bed, Woodlin went upstairs to A.H.’s room. At trial, A.H. testified that Woodlin touched his

“private parts,” pulled down A.H.’s underwear, and put his mouth on A.H.’s penis while he

held A.H. by the arm and had his hand over A.H.’s mouth. According to A.H., Woodlin also

put his fingers on and licked A.H.’s buttocks. A.H.’s mother testified that Woodlin left the

home sometime during the night and called her the next morning crying, claiming that A.H.

had touched him sexually and was “trying to get him locked up.” A.H. later told his aunt

what had happened, triggering the investigation that followed.

       When questioned by local police, Woodlin denied having been inside his daughter’s

home that night or ever having spent the night there. Woodlin also denied having had any

contact with A.H. in years and specifically denied having had any sexual contact with him.

Woodlin was arrested and charged with child sexual abuse and related sexual offenses.

       Before trial, the State filed a timely motion of intent to introduce evidence of a prior

conviction for sexual assault under Section 10-923 of the Courts and Judicial Proceedings

                                              2
(“CJ”) Article, seeking to admit evidence that in 2010 Woodlin pleaded guilty to a

third-degree sexual assault. Pursuant to CJ § 10-923(d), the court held a hearing. Over

Woodlin’s objection, the motions court ruled that the evidence would be admissible. At

trial, among other evidence, the State offered, and the court admitted, the testimony of the

police officer who investigated the 2010 offense, a certified copy of Woodlin’s 2010

conviction, and substantial portions of the transcript of Woodlin’s 2010 guilty plea

proceedings.2 The jury ultimately convicted Woodlin of child sexual abuse and related

offenses. Woodlin subsequently filed this timely appeal.




       2
         The full transcript introduced at the pretrial hearing was thirty-three pages long
and included references of up to three other criminal charges against Woodlin that do not
relate to the 2010 sexual offense or otherwise fall under the exception provided by CJ
§ 10-923. First, the transcript mentions in four places that at the same time Woodlin
pleaded guilty to the 2010 sexual offense, he also pleaded guilty to a charge of reckless
endangerment arising out of a different incident. Second, the transcript mentions in two
places that in exchange for Woodlin’ guilty plea, the State dismissed a third charge “of a
theft-related nature,” also arising out of a different incident. Third, the transcript includes
a brief discussion about Woodlin already being “on some type of probation or parole when
these events happened,” thus raising the prospect that he had been convicted of a third
unrelated crime. Before offering the transcript into evidence at trial, however, the State
redacted eleven pages, which included, among other things, details of the reckless
endangerment charge against Woodlin and what may have been the underlying crime for
which Woodlin was on probation at the time of the 2010 charges. As a result, the jury had
access to a detailed description of the 2010 sexual assault, but no details about the other
unrelated charges. The remaining parts of the transcript that were introduced at trial refer
only to the fact of Woodlin’s conviction for reckless endangerment, the fact that he was
also charged with theft but that the charge was dismissed in exchange for Woodlin’s guilty
plea, and the fact that Woodlin had otherwise violated probation or parole. Because we are
concerned here with what the jury saw, references throughout the rest of this opinion to the
“transcript” are to the redacted version that was introduced at trial.

                                              3
                                       CJ § 10-923

       Because this is among the first convictions to reach the appellate courts using

evidence made admissible by virtue of CJ § 10-923, and because of its centrality to the

issues presented, we will begin with an overview of this new statute.

       It is a fundamental principle of our jurisprudence that evidence that “tends to show

that the accused committed another crime independent of that for which [the accused] is

on trial, even one of the same type, is inadmissible.” Hurst v. State, 400 Md. 397, 407

(2007). Evidence of prior crimes is considered propensity evidence in that it suggests that

the defendant is the type of person who has the propensity to commit this type of crime.

Thus, evidence of prior crimes was prohibited by the traditional common law rules of

evidence and, when the Court of Appeals codified our rules of evidence, this prohibition

was included as Rule 5-404(b), which provides that “[e]vidence of other crimes, wrongs,

or other acts … is not admissible to prove the character of a person … to show action in

conformity therewith.” MD. R. 5-404(b). Despite this general rule, however, both the

common law and the Maryland Rules permit the admission of evidence of prior crimes or

other bad acts in cases in which the evidence is found to have “special relevance” to a

contested issue in the case, Hurst, 400 Md. at 407-08, such as proof of “motive,

opportunity, intent, preparation, common scheme or plan, knowledge, identity, absence of

mistake or accident.” MD. R. 5-404(b).

       In 2018, the General Assembly adopted CJ § 10-923. Acts of 2018, chs. 362, 363.

This new law changes the rules of evidence and makes admissible evidence that was



                                            4
previously inadmissible regarding prior sexually assaultive behavior.3 As is often the case

in Maryland statutory law, the gravamen of the statute is found in subsection (b),4 which

provides that when a defendant is on trial for sexual crimes or sexual abuse, evidence of

prior “sexually assaultive behavior” can be admissible.5 CJ § 10-923(b). Subsection (a)

defines “sexually assaultive behavior” as (1) all Maryland sexual crimes; (2) sexual abuse

of a minor; (3) sexual abuse of a vulnerable adult; (4) federal sexual abuse crimes; and

(5) equivalent sexual crimes in other jurisdictions. CJ § 10-923(a). Subsection (c) requires

that the State file a motion of intent to introduce evidence of prior sexually assaultive



       3
          Under the Maryland Constitution, the General Assembly and the Court of Appeals
share responsibility for the rules of practice and procedure in Maryland courts. MD.
CONST., Art. IV, § 18(a) (“The Court of Appeals from time to time shall adopt rules and
regulations concerning the practice and procedure in and the administration of the appellate
courts and in the other courts of this State, which shall have the force of law until rescinded,
changed or modified by the Court of Appeals or otherwise by law.”) (emphasis added);
Murphy, et al. v. Liberty Mutual Insurance Co., ___ Md. ___, No. 005, Sept. Term 2021,
Slip Op. at 2-3 (Apr. 27, 2022); see also Johnson v. Swann, 314 Md. 285, 289-90 (1988)
(noting both that “the legislature may rescind, change, or modify a rule promulgated by the
Court of Appeals,” and that a Rule will supersede an inconsistent prior-enacted statute
unless and until a subsequent statute repeals or modifies the Rule). Thus, while the Court
of Appeals drafted Rule 5-404(b), the General Assembly was acting within its power to
modify that Rule by law, which it did in adopting CJ § 10-923. The Court of Appeals, as is
its right, then chose to revise Rule 5-404(b) to conform to CJ § 10-923.
       4
         See DEP’T OF LEG. SERV., MARYLAND STYLE MANUAL FOR STATUTORY LAW ch.
16 at 63 (Oct. 2018) (representing that in the standard organization of a statute,
“definitions” and “rules of construction” ordinarily appear before “legislative policy”); see
also id. ch. 9 at 33 (requiring placement of definitions “at the beginning of the smallest
statutory unit”).
       5
         Because the sexually assaultive behavior at issue here occurred prior to the 2019
incident giving rise to the current charges, we refer throughout this opinion to “prior
sexually assaultive behavior.” We note, however, that the statute allows for the admission
of “other sexually assaultive behavior” which can occur either before or after the charged
offense. CJ § 10-923(b).

                                               5
behavior. In the motion, the State must describe the evidence it intends to rely on to prove

the prior sexually assaultive behavior. CJ § 10-923(c). And subsection (d) requires the court

to hold a hearing as to the admissibility of the evidence of the prior sexually assaultive

behavior. CJ § 10-923(d). Finally, subsection (e) allows the court to admit evidence of that

prior sexually assaultive behavior if the court finds and states on the record that:

                (1)   The evidence is being offered to:
                      (i)    Prove lack of consent; or
                      (ii)   Rebut an express or implied allegation that a
                             minor victim fabricated the sexual offense;
                (2)   The defendant had an opportunity to confront and
                      cross-examine the witness or witnesses testifying to the
                      sexually assaultive behavior;
                (3)   The sexually assaultive behavior was proven by clear
                      and convincing evidence; and
                (4)   The probative value of the evidence is not substantially
                      outweighed by the danger of unfair prejudice.


CJ § 10-923(e). The fourth element of the test—that the “probative value … is not

substantially outweighed by the danger of unfair prejudice”—appears to us consciously to

echo identical language in Rule 5-403.6 Absent evidence to the contrary, we assume that

the General Assembly intended also to invoke the existing body of case law interpreting

this phrase.7


       6
         The text of Rule 5-403 provides: “Although relevant, evidence may be excluded if
its probative value is substantially outweighed by the danger of unfair prejudice, confusion
of the issues, or misleading the jury, or by considerations of undue delay, waste of time, or
needless presentation of cumulative evidence.” MD. R. 5-403 (emphasis added).
       7
         The legislative history of CJ § 10-923 further supports our conclusion that the
General Assembly intended for us to interpret the phrase “probative value is [not]
substantially outweighed by the danger of unfair prejudice” to mean the same thing in CJ
                                              6
                                      DISCUSSION

       As noted above, Woodlin’s appeal requires us to consider two primary issues

regarding the application of CJ § 10-923 to his case: (1) whether his 2010 conviction was

sufficiently similar to the charged offense so as to allow its admission; and (2) whether the

evidence used to prove the 2010 conviction was too “salacious” to be admitted.8

I.     SUFFICIENT SIMILARITY

       Pursuant to CJ § 10-923(c), the State filed a timely motion of intent to introduce

evidence of Woodlin’s 2010 conviction. In that motion, the State indicated that it intended

to prove the 2010 conviction through the testimony of the investigating police officer, a

certified copy of the conviction, and the transcript of Woodlin’s guilty plea proceedings.

The motions court held a pretrial hearing, pursuant to CJ § 10-923(d), at which the State

identified that in 2010 Woodlin pleaded guilty to third-degree sexual assault for inserting



§ 10-923(e)(4) as it means in Rule 5-403. For example, Senate Bill 270 (which became CJ
§ 10-923) initially required that “the probative value of the evidence is not substantially
outweighed by the danger of unfair prejudice.” 2018 S.B. 270 First Reader (Jan. 22, 2018),
available at https://perma.cc/46LM-BRVR. The bill was amended to instead require that
“evidence meets the requirements of Maryland Rule 5-403.” 2018 S.B. 270 Third Reader
(Mar. 14, 2018), available at https://perma.cc/JP52-MTNS. As noted supra n.6, Rule 5-403
contains the same language. Finally, the bill was amended back to the original language.
2018 House Judiciary Committee Amendments to S.B. 270 (Mar. 27, 2018), available at
https://perma.cc/68CF-YGU5. Although the General Assembly appears to have considered
and reconsidered how to draw the connection between CJ § 10-923(e)(4) and Rule 5-403,
we gather that a connection was intended.
       8
          Woodlin’s brief presents just one question on appeal: “Did the trial court [abuse]
its discretion in admitting into evidence the facts and details surrounding [Woodlin’s] 2010
conviction for third degree sexual offense under [CJ] § 10-923?” Because we find it
necessary to treat the admission of the facts of Woodlin’s 2010 conviction separately from
the admission of the allegedly “salacious” detail, we have rephrased Woodlin’s one
question as two.

                                             7
a broomstick handle and vacuum hose into the rectum of an unconscious man. At that

pretrial hearing, Woodlin argued that for evidence of prior sexually assaultive behavior to

have probative value, and therefore be admissible under CJ § 10-923, it must be similar to

the offense charged. Woodlin further argued that evidence of his 2010 conviction was so

dissimilar from the alleged 2019 offense against A.H. that any probative value was

substantially outweighed by the danger of unfair prejudice, and that the evidence was,

therefore, inadmissible.9 In response, the State argued that there is no requirement that the

two offenses be similar in nature, and that even if there were such a requirement, the two

offenses here were sufficiently similar that the probative value was not outweighed by the

danger of unfair prejudice. The motions court agreed with the State and found on the record

that the prerequisites of section 10-923 were satisfied, including that “the nature of th[e

2010] offense … is consistent enough with the offense here … that the probative value is

not substantially outweighed by the danger of unfair prejudice.” It is this finding under CJ

§ 10-923(e)(4) that Woodlin challenges on appeal.

       As a legal matter, we must first determine what role the similarity or dissimilarity

between the offenses plays in balancing probative value against the danger of unfair

prejudice. Only then, as a factual matter, can we determine whether the probative value of

evidence of Woodlin’s 2010 conviction was substantially outweighed by the danger of



       9
         At the pretrial hearing, and again at trial, Woodlin also argued that because he
pleaded guilty in 2010 rather than go to trial, he hadn’t “had an opportunity to confront and
cross-examine the witness or witnesses testifying to the sexually assaultive behavior,” as
is required by CJ § 10-923(e)(2). Woodlin did not argue this issue on appeal, however, so
we do not reach it here.

                                             8
unfair prejudice. In doing so, we are mindful that we review the motions court’s decision

balancing these competing interests for abuse of discretion. Wagner v. State, 213 Md. App.

419, 454 (2013) (citing State v. Simms, 420 Md. 705, 725 (2011) (applying abuse of

discretion standard when reviewing a trial court’s balancing of the probative value of

evidence against the danger of unfair prejudice under Rule 5-403). As we have often

explained:

              A ruling reviewed under an abuse of discretion standard will
              not be reversed simply because the appellate court would not
              have made the same ruling. Rather, the decision under
              consideration has to be well removed from any center mark
              imagined by the reviewing court and beyond the fringe of what
              that court deems minimally acceptable.

Wagner, 213 Md. App. at 454 (cleaned up).

       As in the context of Rule 5-403, courts determining whether to admit evidence of

prior sexually assaultive behavior must engage in a balancing of “the proponent’s need to

introduce the challenged evidence against the danger that this evidence would unfairly

prejudice the party objecting to it.” JOSEPH F. MURPHY, JR. & ERIN C. MURPHY,

MARYLAND EVIDENCE HANDBOOK § 506[B] at 229 (5th ed. 2020). In so doing, the

question is not simply whether the evidence results in prejudice to the defendant, but rather

whether the danger of unfair prejudice substantially outweighs any probative value:

              [E]vidence is never excluded merely because it is
              “prejudicial.” If prejudice were the test, no evidence would
              ever be admitted. The parties have a right to introduce
              prejudicial evidence. Probative value is outweighed by the
              danger of “unfair” prejudice when the evidence produces such
              an emotional response that logic cannot overcome prejudice or
              sympathy needlessly injected into the case.


                                             9
MURPHY & MURPHY, § 506[B] at 230; see also 5 LYNN MCLAIN, MARYLAND EVIDENCE,

STATE & FEDERAL § 403:1(b) at 650-51 (3d ed. 2013).

       A.     Similarity Under CJ § 10-923(e)(4)

       The first question we must address on appeal is what role the similarity or

dissimilarity of the offenses plays in balancing probative value against the danger of unfair

prejudice under CJ § 10-923(e)(4). Woodlin argues that “similarity or dissimilarity of the

prior offense to the crime for which the defendant is on trial is critical to a determination

of whether the probative value of the prior crime substantially outweighs its danger of

undue prejudice, and hence to its admission.” For its part, the State argues that CJ § 10-923

does not require that the two offenses be “of a substantially similar nature,” but nonetheless

concedes that similarity is a factor that courts may consider when balancing probative value

and the danger of unfair prejudice.

       We hold that the similarity or dissimilarity of the offenses is relevant to the question

of admissibility under CJ § 10-923(e)(4). Courts must consider whether and how similar

the two instances of sexually assaultive behavior actually are when determining whether

“[t]he probative value of the evidence is not substantially outweighed by the danger of

unfair prejudice.” CJ § 10-923(e)(4). The more similar the prior sexually assaultive

behavior is to the charged offense, the more probative of propensity it is, and the less

unfairly prejudicial. Conversely, the more dissimilar the prior sexually assaultive behavior




                                              10
is to the charged offense, the less probative of propensity it is, and the more unfairly

prejudicial.10

       B.        Similarity Between Woodlin’s 2010 Conviction and the 2019 Allegations

       Having determined that the question of similarity is necessarily a part of the

balancing between probative value and unfairly prejudicial effect under CJ § 10-923(e)(4),

we further hold that the facts of Woodlin’s 2010 conviction and the 2019 allegations

involving A.H. were sufficiently similar that the motions court’s decision to admit the 2010

conviction did not constitute an abuse of discretion. The motions court acknowledged its

duty to balance the competing interests and heard arguments from the parties on the relative

value and danger of admitting the evidence. The motions court recognized that there were

differences between the two offenses but focused on the lack of consent in both, ultimately




       10
           We stop short, however, of engrafting onto this balancing test a requirement that
courts consider a set list of factors, as Woodlin urges us to do. In enacting CJ § 10-923, the
General Assembly considered but then deleted language that would have imposed a
factor-specific rule. Compare 2018 H.B. 301 First Reader (Jan. 22, 2018), available at
https://perma.cc/LJ8N-75UR (requiring courts to consider the following: “(1) [w]hether
the issue for which the evidence of the sexually assaultive behavior is being offered is in
dispute; (2) [t]he similarity between the sexually assaultive behavior and the sexual offense
for which the defendant is on trial; (3) [t]he closeness in time of the sexually assaultive
behavior and the sexual offenses for which the defendant is on trial; and (4) [t]he
independence of the sexually assaultive behavior from the sexual offense for which the
defendant is on trial”), with 2018 H.B. 301 Third Reader (Mar. 13, 2018), available at
https://perma.cc/73JA-GNGV (omitting these factors). Given the General Assembly’s
conscious choice to omit a set list of factors it would be inappropriate for us to do that
which the General Assembly specifically rejected. Moreover, in our view, given the
operation of Article IV, § 18(a) of the Maryland Constitution, if there is to be a modification
of the rules of practice and procedure, it must come from the Court of Appeals, not an
inferior tribunal. See supra n.3.

                                              11
determining that the 2010 offense “is consistent enough with the offense here [that] the

probative value is not substantially outweighed by the danger of unfair prejudice.”

       Our review of the record reveals that there was evidence to support both sides of

this argument. On the one hand, as the State argued, the 2010 offense and the 2019 offense

could reasonably be characterized as similar because both involved vulnerable, male

victims who were unable to consent, and both involved an “assault on the victim’s anal

area.” On the other hand, as Woodlin argued, the two offenses could also reasonably be

characterized as dissimilar because one involved an adult victim incapable of consent

because he was unconscious while the other involved a child victim incapable of consent

because of his age, and one involved anal penetration with foreign objects while the other

involved anal touching and licking. Given the evidence on both sides, we cannot say that

the motions court’s decision to put the evidence to the jury was “well removed from any

center mark” or “beyond the fringe of what [we deem] minimally acceptable.” Wagner,

213 Md. App. at 454. We, therefore, hold that the motions court did not abuse its discretion

in admitting evidence of Woodlin’s 2010 conviction.11




       11
          This is not to suggest, of course, that any other sexually assaultive behavior is
probative of a defendant’s propensity to commit any other sexual assault. There may indeed
be cases where offenses are so dissimilar that any probative value would be substantially
outweighed by the danger of unfair prejudice. Moreover, in this case, there was limited
evidence on which to base the determination. In future cases, expert testimony may help to
establish a more robust basis for determining similarities and dissimilarities, especially in
matters outside the courts’ experience and comfort, such as the likely comorbidity of the
paraphilias involved.

                                             12
II.    ALLEGEDLY “SALACIOUS” DETAIL

       Woodlin’s second argument on appeal assumes that even if the fact of his prior

conviction is admissible, the trial court nevertheless abused its discretion by admitting “the

inflammatory and dissimilar parts of that conviction which were not at all relevant to [the

allegation] but were sure to rouse the jury’s hostility.” According to Woodlin, the police

officer’s testimony and the guilty plea transcript contained “salacious” detail about the

prior sexual assault that “should have been excluded from the trial testimony and …

redacted from any transcript presented to the jury.” The State, for its part, argues that

Woodlin waived this argument by not seeking at the motions hearings or during trial to

limit the evidence to be admitted. Even if the argument was not waived, the State argues

that the evidence presented was not unfairly prejudicial.

       Pursuant to CJ § 10-923(c), the State included with its motion of intent a description

of the evidence it planned to introduce to prove the conviction: testimony from the

investigating police officer; a certified copy of the conviction; and the transcript from the

guilty plea hearing. The certified copy of Woodlin’s conviction is brief, simply listing the

plea, disposition, and sentence for each charge as well as the associated docket entries. The

police officer’s testimony, too, was, as the State characterizes it, “brief and bare-bone[s].”

At the 2019 trial, the totality of the police officer’s testimony about the 2010 sexual assault

was as follows:

              STATE:                Can you tell us what your investigation
                                    revealed?
              DEF. COUNSEL:         I object.
              THE COURT:            Overruled.

                                                13
              OFFICER:             The investigation concluded that
                                   [Woodlin] had sexual contact with
                                   another male individual, had placed, I
                                   believe, a broomstick and a vacuum hose
                                   inside the individual’s rectum while he
                                   was unconscious by some form of
                                   intoxicant or another.
              STATE:               And this was an adult male?
              OFFICER:             Yes, ma’am.
              STATE:               Was there photographic evidence of this
                                   that was recovered as part of your
                                   investigation?
              OFFICER:             Yes, ma’am, from --
              DEF. COUNSEL:        I object.
              THE COURT:           Overruled.
              OFFICER:             From [Woodlin]’s cell phone.

No more detail about the assault was provided. By contrast, twenty-two pages of the

transcript from the guilty plea proceeding were admitted at the 2019 trial, including four

pages of potentially prejudicial details about the 2010 assault, such as: (1) details of the

victim’s injuries, including that “there was trauma to the rectal area and … severe bruising

in the hips and back area” requiring the victim to be flown to Shock Trauma; (2) Woodlin’s

statement to a witness “that he was ‘going to get that asshole,’ referring to [the victim’s]

rectum”;12 (3) statements from a witness to events after the assault, including that she

believed that Woodlin “had assaulted [the victim] prior to this one occasion”; and



       12
          We note that although the transcript says that when Woodlin said he was “going
to get that asshole” the witness understood him to mean the victim’s rectum, we aren’t quite
convinced and think he may just have meant it in its derogatory slang meaning, as if he
said, “I’m going to get that jerk.” We need not resolve that conflict.

                                               14
(4) statements from the victim that he believed Woodlin “must have put pills into his

drink.”

       The record shows that Woodlin was provided the transcript of the 2010 guilty plea

proceeding in advance of the pretrial hearing, at the pretrial hearing, and again when it was

entered as evidence at trial. Despite having access to what he now calls “inflammatory and

dissimilar [facts that] were not at all relevant … but were sure to rouse the jury’s hostility,”

Woodlin failed to bring either the motions or trial court’s attention to this “salacious” detail

that he now claims the motions court and the trial court should have limited or redacted.

We will, therefore, agree with the State and find that Woodlin waived this argument.

Moreover, even if Woodlin had properly preserved the argument, we would find that neither

the motions court nor the trial court abused its discretion in admitting the details that they

did. We explain.

       A.     Failure to Preserve

       Under Maryland Rule 8-131(a), “[o]rdinarily, [this] court will not decide any …

issue unless it plainly appears by the record to have been raised in or decided by the trial

court.” MD. R. 8-131(a). The purpose of this rule of preservation is, in part, “to require

counsel to bring the position of their client to the attention of the lower court at the trial so

that the trial court can pass upon, and possibly correct any errors in the proceedings.”

Robinson v. State, 404 Md. 208, 216-17 (2008). Under the contemporaneous objection rule,

“[a]n objection to the admission of evidence shall be made at the time the evidence is

offered or as soon thereafter as the grounds for objection become apparent. Otherwise, the

objection is waived.” MD. R. 4-323(a). When, as here, an objection is initially raised in a

                                               15
pretrial motion, and the pretrial ruling results in the admission of evidence, the objection

must be renewed at trial to preserve the issue for appeal. Reed v. State, 353 Md. 628, 643

(1999). While a general objection to evidentiary issues is sufficient to preserve all grounds

of appeal on that objection, Cousar v. State, 198 Md. App. 486, 511 n.18 (2011), once a

general objection to the admission of evidence is overruled, a party seeking to redact or

otherwise limit the scope of the evidence admitted must “raise the issue to the judge.”

Belton v. State, 152 Md. App. 623, 634 (2003) (holding that the trial court did not err in

playing an audiotape in its entirety when the defendant failed to request a redaction or

limitation after his general objection to the admission of the tape was overruled); see also

Colkley v. State, 251 Md. App. 243, 282-83 (2021) (holding that “general objections will

not suffice” to properly raise the issue of redaction); Streater v. State, 352 Md. 800, 824-25

(1999) (Raker, J., dissenting) (finding it unfair to require a trial judge to, sua sponte,

recognize that a generally admissible document contains potentially inadmissible parts).

But see Streater, 352 Md. at 805 n.4 (presuming that petitioner’s objection to the document

as a whole was sufficient to preserve objection to its potentially inadmissible parts because

Court of Appeals denied certiorari on question of preservation).

       Here, Woodlin never raised the issue of redaction or otherwise limiting the scope

of the evidence admitted to the pretrial motions judge. Instead, his pretrial objections

focused on the general admissibility of any evidence of the 2010 offense. Later, Woodlin

sought clarification about what specifically would be allowed into evidence,13 but again


       13
         This occurred at a hearing on Woodlin’s Motion to Reconsider the motions court’s
decision to admit evidence of the 2010 conviction.

                                             16
did not object to the scope of the evidence offered or otherwise alert the motions court to

the potentially inadmissible details embedded within the transcript:

              DEF. COUNSEL:        I will just be asking, whatever the Court’s
                                   ruling, … for a little bit further direction
                                   … and I think [the State] agrees with me
                                   that some direction from the Court would
                                   be helpful. What information …, if the
                                   Court’s going to permit it, what
                                   specifically is going to be able to be
                                   admitted as opposed to just saying
                                   information from the case can be
                                   admitted[?]
              THE COURT:           Well, let’s maybe clarify what exactly is
                                   the State seeking to introduce?
              STATE:               What I had laid out in the [motion] for the
                                   [CJ §] 10-923 was the State’s intent to
                                   introduce and use the transcript of the plea
                                   itself and that was introduced at the
                                   hearing. And I think probably the easiest
                                   way to proceed in that way is through the
                                   detective, who can provide testimony of
                                   his investigation itself, and then introduce
                                   the transcript of the plea. …
              THE COURT:           When you say testimony of his
                                   investigation. How far down the rabbit
                                   hole are we going with that?
              STATE:               I think I would only limit it to essentially
                                   what’s contained within the transcript, …
                                   rather than simply introducing the
                                   transcript, rather having him summarize
                                   what [Woodlin pleaded] guilty to, which
                                   is the contents of his investigation.
              THE COURT:           So basically it’s introduction of the
                                   transcript and him testifying in terms of
                                   the facts that are alleged in the transcript.
              STATE:               Yes.
                                                     * * *


                                            17
                THE COURT:          Okay. [Counsel], do you have anything
                                    further to add?
                DEF. COUNSEL:       No. It at least clarifies for me what it is the
                                    State’s seeking. I’ll re[-]object at the
                                    appropriate time, but I would ask the
                                    Court to make a ruling in limine or to
                                    reconsider its ruling in limine.
                                                       * * *
                THE COURT:          All right. Well, … the Court’s going to
                                    deny the request to reconsider.

       At trial, Woodlin repeatedly objected to the testimony of the investigating police

officer as well as to the admission of both the certified copy of the conviction and the

transcript of the guilty plea proceedings. But when the trial court sought to clarify that the

transcript being offered had already been ruled admissible by the motions judge, Woodlin

again failed to object to the scope of the evidence offered. Instead, Woodlin objected again

only to the general admission of any evidence of the 2010 conviction. Indeed, the only

basis Woodlin provided for his objection was his inability to cross-examine the witnesses,

a basis he has abandoned here:14


                THE COURT:          Where are you going with this?
                STATE:              Your Honor, this was the subject of the
                                    [CJ §] 10-923 hearing that we already had
                                    where the Court granted the State the
                                    ability to introduce the evidence that
                                    relates to the investigation from 2010 by
                                    way of a transcript of his actual plea and
                                    then the true test of his conviction.
                THE COURT:          Okay. This was already ruled on?
                STATE:              So it was already ruled on. There was a
                                    motion to reconsider that was also denied.
       14
            See supra n.9.

                                              18
                                    I’m only limiting … the [investigating
                                    police officer’s] testimony to the contents
                                    of the transcript which is what [Woodlin
                                    pleaded] guilty to.
              THE COURT:            And that was the subject of the prior
                                    hearing --
              STATE:                Yes, it was --
              THE COURT:            -- before another judge?
              STATE:                -- and it’s to rebut the implication that the
                                    child victim is fabricating the allegation.
              DEF. COUNSEL:         And I want to make this clear to this
                                    Court. … [N]either [Woodlin] nor I have
                                    ever had an opportunity to cross-examine
                                    the individual who is the alleged victim in
                                    this case. It never happened before. It
                                    didn’t happen here. The alleged victim in
                                    that case is deceased. So just advising the
                                    Court I’m going to have to just keep
                                    saying I object a lot.
              THE COURT:            All right. Overruled.

Because Woodlin failed at both the motions stage and at trial to object to the scope of the

evidence offered or otherwise raise the issue of redaction to the judge, we hold that he has

waived this argument on appeal.15




       15
          Woodlin also attempts to avoid waiver by asserting that a CJ § 10-923 hearing is
more like a suppression hearing than a hearing on a motion in limine because the
admissibility of the sexual propensity evidence is definitively decided before trial. As in
the case of a suppression hearing, Woodlin argues, no additional objection at trial should
be necessary. See MD. R. 4-252(h)(2)(C) (“If the court denies a motion to suppress
evidence, the ruling is binding at the trial unless the court, on the motion of a defendant
and in the exercise of its discretion, grants a supplemental hearing or a hearing de novo and
rules otherwise.”). This argument, however, ignores two important points. First, Woodlin
did not raise the issue of redaction or recommend redactions at the motions hearing either.
And second, even in the case of a denial of a motion to suppress, defense counsel can, and
should, still object at trial to inadmissible parts of an otherwise admissible item of evidence.

                                              19
       B.     Scope of the Details Admitted

       Even if Woodlin had preserved his objection to the court’s failure to redact the

“salacious” details, we would find that the trial court did not abuse its discretion by

admitting details about the 2010 conviction. We explain.

       While the General Assembly clearly intended for evidence of the prior sexually

assaultive behavior to be admissible, it did not tell us how much evidence. Woodlin argues

that the General Assembly meant only for the jury to be informed of the fact of the prior

conviction. The State, without specifying exactly how much evidence should be admitted,

argues that the details admitted here were not unfairly prejudicial. While the precise

contours must be decided on a case-by-case basis by circuit courts, we hold that it is

insufficient merely to admit the fact of the prior conviction. Instead, we hold that circuit

courts16 must admit sufficient factual detail of the prior sexually assaultive behavior to

allow the jurors to compare and contrast the current allegations with the prior sexually

assaultive behavior to determine for themselves whether and to what extent the prior

sexually assaultive behavior is probative—or not—as to whether the defendant committed

the act for which they are on trial.

       Because there are as yet no cases interpreting the scope of what is admissible under

CJ §10-923, in coming to this determination we have looked for guidance to the closest



       16
         We are careful not to assign this task more specifically to the judges at either the
CJ §10-923(d) motions hearing or at trial. Rather, we expect that, as with motions in limine,
a motions judge may, but is not required to, give preliminary guidance on what may or may
not be admitted, subject to refinement at trial by the trial judge when confronted by the
actual evidence.

                                             20
analogies, the federal sexual propensity exceptions,17 and other Maryland exceptions to the

general prohibition against prior crimes evidence under Rule 5-404(b).18 For instance, we

think this case is analogous to Cousar v. State, in which we held, pursuant to Maryland

Rule 5-404(b), that the detailed circumstances of a prior sexual assault were “reasonably

necessary” to establish the relevance of that assault. 198 Md. App. at 511, 514 (internal

citations omitted) (concluding that details like that the defendant “contacted [the victim]

for sexually related activity, produced a gun, and demanded oral sex of [the victim] with

the results of the defecation remaining in her mouth” were “reasonably necessary” to

demonstrate the non-accidental nature of the charged sexual assault). Similarly, in U.S. v.

LeMay, the Ninth Circuit Court of Appeals, in applying Federal Rule 414 said, “the

relevance of the prior act evidence [is] in the details.” 260 F.3d 1018, 1029 (9th Cir. 2001).

In LeMay, the Ninth Circuit rejected the argument that the district court should have limited

the prosecution to merely proving the fact of the defendant’s prior conviction for rape, and

instead held that testimony of an “emotional and highly charged nature” about the



       17
         Federal Rules of Evidence 413 and 414 provide that in a criminal case in which a
defendant is accused of a sexual assault or child molestation, a federal court may admit
evidence that the defendant committed any other sexual assault or child molestation. FED.
R. EVID. 413(a), 414(a).
       18
          Rule 5-404(b) provides for exceptions to the general prohibition against evidence
of other crimes, wrongs, or acts if the evidence is used for another purpose, “such as proof
of motive, opportunity, intent, preparation, common scheme or plan, knowledge, identity,
absence of mistake or accident.” MD. R. 5-404(b). As of 2019, this list now also includes
the exception for evidence of prior sexually assaultive behavior (by reference to MD. R.
5-413, which adopted this exception into the Maryland Rules). Because the Court of
Appeals saw fit to group these exceptions together, it is appropriate to look to the admission
of other Rule 5-404(b) evidence for guidance.

                                             21
defendant’s conviction for “sexually abusing his young relatives, by forced oral copulation,

while they were in his care” was “necessary to fill in the details that made the prior rape

conviction relevant.” Id. at 1029-30.

       Here, too, for the jurors to be able to determine how probative Woodlin’s 2010

conviction was of the likelihood that he sexually abused A.H. in 2019, they had to know

something about the similarity or dissimilarity between the offenses. Some degree of detail

was, therefore, necessary to establish a factual basis on which the jury could compare and

contrast the current allegations with the prior sexually assaultive behavior. Moreover, were

we to omit the potentially prejudicial details that establish the relevance of prior sexually

assaultive behavior, we might, in fact invite the jury to assume the worst. Without details,

jurors would be left to speculate as to the nature and circumstances of the offense and could

draw all manner of conclusions. As in LeMay and Cousar, “[e]stablishing the simple fact

of conviction” would not have been enough. See id.; Cousar, 198 Md. App. at 514.

       For these reasons, we hold that even if Woodlin had properly preserved his objection

to the scope of the evidence admitted at trial, the trial court did not abuse its discretion in

admitting what Woodlin refers to as the “salacious” detail of the prior sexually assaultive

behavior.19


       19
          As noted in footnote 2, above, our review of the transcript from the guilty plea
proceeding also revealed that the transcript referenced up to three other unrelated criminal
charges against Woodlin: reckless endangerment, theft, and a violation of probation or
parole. See supra n.2. There is no theory that would make this evidence admissible. It
would generally be error for a trial court to admit such evidence and any such erroneous
admission would be reversible unless this Court could declare a belief, beyond a reasonable
doubt, that the error was harmless. Hurst, 400 Md. at 418. Woodlin, however, failed to
bring this evidence to the attention of the motions court, the trial court, or this Court. Given
                                              22
                                      CONCLUSION

       In summary, we hold that: (1) the trial court did not abuse its discretion in admitting

evidence of Woodlin’s 2010 conviction; and (2) Woodlin’s argument that the court should

have redacted the “salacious” detail was not properly preserved and, thus, waived, but also

meritless, as jurors need sufficient detail to compare and contrast the offenses. For these

reasons, we affirm Woodlin’s conviction.


                                           JUDGMENTS OF THE CIRCUIT COURT
                                           FOR   WICOMICO   COUNTY    ARE
                                           AFFIRMED. COSTS TO BE PAID BY
                                           APPELLANT.




his failure to raise the issue, we do not reach the question of whether the trial court’s error
in admitting evidence of these three unrelated criminal charges was harmless or whether it
would be grounds for reversal of his conviction.
                                              23
The correction notice(s) for this opinion(s) can be found here:

https://mdcourts.gov/sites/default/files/import/appellate/correctionnotices/cosa/0107s21cn.pdf